DETAILED ACTION
Claims 1-4, 6, 8, 11, 12, 15-27, 30, and 31 are currently pending in this Office action.  Claims 5, 7, 9, 10, 13, 14, 28, and 29 stand canceled.  Claims 16-27, 30, and 31 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see page 9, filed 01/20/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 8, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Rachwal (US 2011/0305862 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  As discussed in the previous rejection, the composite polymer modifier of claim 12 of Rachwal contains “one or more inorganic fillers” and “one or more polymeric process aids.”  This meets the claimed limitations of (A1a), (A1b), (F1), and (F2).  As for the chlorine-containing polymer, however, Rachwal does not specify a copolymer of vinyl chloride comprising the claimed VC unit content of amended claim 1.
Even so, Rachwal still meets the limitations of claim 15 as amended because the claim still recites “hompolymers […] of vinylchloride” at lines 2-3.  Concerning the obviousness rejection made under 35 U.S.C. 103 over Rachwal (US  2011/0305862 A), page 8 disagrees with the conclusion that Rachwal discloses a (meth)acrylic copolymer that is substantially similar, if not identical, to that of the 
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Rachwall at [0027] discloses an acrylic copolymer with a molecular weight of up to 5,000,000 g/mol as a polymeric process aid, where the acrylic copolymer contains 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units. This polymer satisfies both the claimed methyl methacrylic polymer unit content and molecular weight value of presently claimed (meth)acrylic copolymer (A1). Examples 1 and 2 in Table 2 of the present specification employ a processing aid that is an acrylic copolymer having a molecular weight of 4,500,00 g/mol; 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units; and a Tg of 107°C. To the extent that the acrylic copolymer of Rachwall is at least substantially similar to the presently claimed copolymer, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the polymer to possess a Tg value as presently claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Page 9 describes “three essential characteristics of the invention”— the Tg of (A1) or the mixture of (A1a) and (A1b); the halogen containing thermoplastic polymers have a “moderate to high filler 
Otherwise, applicant’s reliance on page 10 upon the examples of Rachwal are insufficient to overcome the rejection based upon the reference. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). MPEP 2123.
Accordingly, applicant’s arguments are unpersuasive with respect to claim 15.  However, upon further consideration, a new ground(s) of rejection is made below with respect to the remaining claims of the elected invention.

Claim Objections
Claims 1, 11, and 12 are objected to because of the following informalities:  
Claim 1 at lines 13-15 recites “the mixture of the two (meth)acrylic copolymers (A1a) and (A1b) comprising at least 86 wt% of polymeric units coming from methyl methacrylate.”  This is overly wordy and can be simplified as:
---  the mixture of the two (meth)acrylic copolymers (A1a) and (A1b) 
Claim 11 at lines 2-3 recites “the two (meth)acrylic copolymers (A1a) and (A1b) comprising at least 86 wt% of polymeric units coming from methyl methacrylate.”  This is overly wordy and can be simplified as:
---  the two (meth)acrylic copolymers (A1a) and (A1b) 
claim 12 at lines 2-3 recites “the two (meth)acrylic copolymers (A1a) and (A1b) comprising at least 86 wt% of polymeric units coming from methyl methacrylate.”  This is overly wordy and can be simplified as:
---  the two (meth)acrylic copolymers (A1a) and (A1b) 
Otherwise, the wording in the above recitations of claims 11 and 12 are inconsistent with claim 1 because claims 11 and 12 only refer to “the two (meth)acrylic copolymers (A1a) and (A1b)” at lines 2-3 of each claim, while claim 1 at lines 13-14 discusses the Mw with reference to “the mixture of the two (meth)acrylic copolymers (A1a) and (A1b)” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-4, 6, 8, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the halogen containing thermoplastic polymer" in lines 12, 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6, 8, 11, 12, and 15 are indefinite by reason of their dependency from claim 1.
Claim 3 recites the limitation "the halogen containing thermoplastic polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the halogen containing thermoplastic polymer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the halogen containing thermoplastic polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at lines 1-4 recites, in relevant part: “the molecular weight MW of the two (meth)acrylic copolymers (A1a) and (A1b) […] is less than 10,000,000 g/mol.”  This is indefinite because it encompasses Mw values outside of the lower range of “1,000,000 g/mol” specified at line 16 of claim 1.
Claim 15 recites the limitation "the halogen containing thermoplastic polymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 at lines 1-3: “the halogen containing thermoplastic polymer is chosen from the group consisting of homopolymers and copolymers of vinyl chloride.”  This fails to further limit underlying claim 1, which at line 7-8 limits the chlorine-containing polymer to “copolymer of vinyl chloride” by the closed transitional phrase “consisting of.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 8, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. (JP 11-199699 A, machine translation) in view of Sato et al. (US 8664338 B2).
With respect to claims 1, 11, and 12, Noro at claim 1 discloses a vinyl chloride resin composition containing plasticizer, 100 to 500 parts by weight (pbw) of an inorganic filler, and a bicarbonate.  Example 1 under [0022] discloses a composition containing 100 parts by weight (pbw) of a vinyl chloride copolymer resin containing 95 weight percent vinyl chloride and 5 weight percent vinyl acetate; 100 pbw of a calcium carbonate with a 1 µm average particle size; and 100 pbw of a calcium carbonate with a 5 µm average particle size.
Noro at [0016] teaches that the composition may include further additives depending on the desired properties, but is silent as to i) a mixture of two (meth)acrylic copolymers (A1a) and (A1b); and ii) the glass transition temperature of the mixture of two (meth)acrylic copolymers as presently claimed.
As to i) Sato at abstract discloses improving the melt strength of a vinyl chloride resin composition by including, as processability improver, a (meth)acrylic polymer powder having a weight average molecular weight (Mw) of 2,000,000 to 7,000,000 and containing 1 to 20 weight percent of (meth)acrylic polymer (A) (Mw of 10,000 to 300,000) and 80 to 99 weight percent of (meth)acrylic polymer (B) (Mw 2,000,000 to 7,000,000).  Polymer (A) contains 30 to 95 weight percent methyl methacrylate (MMA) monomers and 5 to 70 weight percent of (meth)acrylic ester monomers other than MMA for optimal surface quality of the molded product of the composition.  Col. 5 line 56 to Col. 6 line 1.  As the (meth)acrylic ester monomers other than MMA, butyl acrylate is preferred to soften the polymer and facilitate dispersion of the processability improver.  Col. 6 lines 10-22.  Polymer (B) contains 75 to 100 weight percent MMA monomers and 0 to 25 weight percent of (meth)acrylic ester other than MMA to ensure sufficient specific gravity of molded products prepared from the composition.  Col. 6 line 60 to Col. 7 line 5.  As the (meth)acrylic ester monomers other than MMA, butyl acrylate is preferred because it is readily available and is suitable for emulsion polymerization.  Col. 8 lines 19-24, 32-33.  The (meth)acrylic polymer powder containing polymers (A) and (B) is included at an amount 1 to 30 pbw relative to 100 pbw of vinyl chloride polymer to provide sufficient specific gravity, gelling promotion on molding without increasing melt viscosity or diminishing surface quality of molded products prepared from the same.  Col. 11 lines 48-64.  The vinyl chloride resin is a vinyl chloride homopolymer or a copolymer.  Col. 12 lines 1-6.

As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  
Here, the present specification at Examples 1 and 2 in Table 2 employ a processing aid that is an acrylic copolymer having a molecular weight of 4,500,00 g/mol; 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units; and a Tg of 107°C.
As discussed above, Sato at abstract discloses processability improver containing a (meth)acrylic polymer powder having a weight average molecular weight (Mw) of 2,000,000 to 7,000,000 and containing 1 to 20 weight percent of (meth)acrylic polymer (A) (Mw of 10,000 to 300,000) and 80 to 99 weight percent of (meth)acrylic polymer (B) (Mw 2,000,000 to 7,000,000).  Polymer (A) contains 30 to 95 weight percent methyl methacrylate (MMA) monomers and 5 to 70 weight percent of (meth)acrylic ester monomers other than MMA for optimal surface quality of the molded product of the composition.  Col. 5 line 56 to Col. 6 line 1.  As the (meth)acrylic ester monomers other than MMA, butyl acrylate is preferred to soften the polymer and facilitate dispersion of the processability improver.  Col. 6 lines 10-22.  Polymer (B) contains 75 to 100 weight percent MMA monomers and 0 to 25 weight percent of (meth)acrylic ester other than MMA to ensure sufficient specific gravity of molded products prepared from the composition.  Col. 6 line 60 to Col. 7 line 5.  As the (meth)acrylic ester monomers other than MMA, butyl acrylate is 
While Noro in view of Sato do not directly disclose the glass transition temperature of the acrylic copolymer process aid, since an acrylic copolymer processing aid is present and rendered obvious by the teachings of Noro in view of Sato, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an acrylic copolymer processing aid possessing a glass transition temperature within the presently claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 2, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, the patentability of the claim is determined by the composition rather than the method of its preparation. Noro in view of Sato discloses composition comprising an acrylic copolymer processing aid, a filler or mixture of fillers, and a halogen containing polymer (PVC).
With respect to claims 3 and 4, Noro at Example 1 under [0022] contains a total of 200 phr of two calcium carbonates relative to the vinyl chloride copolymer.
With respect to claim 6, Noro at [0016] teaches that the composition may include further additives depending on the desired properties, but is silent as to a content of mixture of two (meth)acrylic copolymers (A1a) and (A1b) as presently claimed.
Sato at abstract discloses improving the melt strength of a vinyl chloride resin composition by including a (meth)acrylic polymer powder having a weight average molecular weight (Mw) of 2,000,000 to 7,000,000 and containing 1 to 20 weight percent of (meth)acrylic polymer (A) (Mw of 10,000 to 300,000) and 80 to 99 weight percent of (meth)acrylic polymer (B) (Mw 2,000,000 to 7,000,000).  The (meth)acrylic polymer powder containing polymers (A) and (B) is included at an amount 1 to 30 pbw relative to 100 pbw 
Given that Noro and Sato are both directed to vinyl chloride resin compositions and the advantages of the processing improver taught by Sato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a mixture of two (meth)acrylic copolymers (A1a) and (A1b) as presently claimed in order to improve the melt strength of the vinyl chloride resin composition provide sufficient specific gravity and gelling promotion on molding without increasing melt viscosity or diminishing surface quality of molded products prepared from the same.
With respect to claim 8, Noro at Example 1 under [0022] contains a mixture of two calcium carbonate fillers.
With respect to claim 15, Noro at Example 1 under [0022] discloses a composition containing a vinyl chloride copolymer resin containing 95 weight percent vinyl chloride and 5 weight percent vinyl acetate.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rachwal (US 2011/0305862 A).
With respect to claim 15, Rachwall at claim 12 discloses a thermoplastic compound comprising a polyvinyl chloride (PVC) matrix (e.g., 100 wt% vinylchloride units) blended with from 5 to 90 weight percent of a composite polymer modifier of claim 1 therein. Claim 1 discloses a composite polymer modifier comprising a) form 99 to 1 weight percent of one or more inorganic fillers and b) from 1 to 99 weight percent of one or more polymeric process aids for a total of 100 weight percent. Given 90 weight percent of a composite polymer modifier containing 1 weight percent of a polymeric process aid and 99 weight percent of filler, the corresponding content per hundred parts matrix polymer (phr) of polymeric process aid and filler would be respectively 0.9 phr and 89.1 phr. The polymeric process aid is an acrylic copolymer with a molecular weight of 50,000 to 10,000,000 g/mol according to claim 2. [0027] discloses that the copolymer has a weight average molecular weight of 500,000 to 5,000,000 g/mol; and the acrylic copolymer contains 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate 
Rachwall differs from present claim 1 because it is silent as to the glass transition temperature of the acrylic copolymers.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Here, the present specification at Examples 1 and 2 in Table 2 employ a processing aid that is an acrylic copolymer having a molecular weight of 4,500,00 g/mol; 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units; and a Tg of 107°C. Rachwall at [0027] similarly discloses an acrylic copolymer with a molecular weight of up to 5,000,000 g/mol as a polymeric process aid, where the acrylic copolymer contains 90 weight percent methyl methacrylate units and 10 weight percent butyl acrylate units. Thus, Rachwall discloses an acrylic copolymer processing aid that is substantially similar, if not identical, to that disclosed by the present specification (based upon molecular weight and chemical structure) and so would reasonably be expected to possess a Tg within the claimed range.
While Rachwall does not directly disclose the glass transition temperature of the acrylic copolymer process aid, since an acrylic copolymer processing aid is present and rendered obvious by the teachings of Rachwall, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare an acrylic copolymer processing aid possessing a glass transition temperature within the presently claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768